IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                No. 236 MAL 2015

                   Respondent
                                             Petition for Allowance of Appeal from the
                                             Order of the Superior Court
             v.


VICTORIA C. GIULIAN,

                   Petitioner


                                       ORDER



PER CURIAM

      AND NOW, this 9th day of September, 2015, the Petition for Allowance of Appeal

is GRANTED. The issue, as stated by Petitioner, is:

             Did the Superior Court commit an error of law in finding that the Petitioner
             was not statutorily eligible to have her summary convictions expunged
             pursuant to 18 Pa.C.S.A. § 9122(b)(3) despite the fact that Petitioner has
             been free of arrest and prosecution for more than sixteen years following
             the convictions, over ten years longer than the statutory requirement?